Name: Commission Regulation (EC) No 1821/94 of 25 July 1994 amending Regulation (EC) No 953/94 increasing to 1 100 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/10 Official Journal of the European Communities 26. 7. 94 COMMISSION REGULATION (EC) No 1821/94 of 25 July 1994 amending Regulation (EC) No 953/94 increasing to 1 100 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EC) No 953/94 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 100 000 tonnes of barley to be exported to all third countries. 2. The regions in which the 1 100 000 tonnes of barley are stored are stated in Annex I to this Regula ­ tion .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as amended by Commission Regulation (EC) No 120/94 (4), Whereas Commission Regulation (EC) No 953/94 0, as last amended by Regulation (EC) No 1 689/94 (*), opened a standing invitation to tender for the export of 1 000 000 tonnes of barley held by the German intervention agency ; whereas, in a communication of 7 July 1994, Germany informed the Commission of the intention of its intervention agency to increase by 100 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 100 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EC) No 953/94 must therefore be amended ; Article 2 Annex I to Regulation (EC) No 953/94 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. O OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26 . 1 . 1994, p. 1 . H OJ No L 108, 29 . 4. 1994, p. 4. f) OJ No L 179, 13 . 7 . 1994, p. 2. 26. 7 . 94 Official Journal of the European Communities No L 190/11 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg/ Niedersachsen/Bremen/ Nordrhein-Westfalen 529 269 Hessen/Rheinland-Pfalz/ Baden-Wurttemberg/Saarland/Bayern 58 129 Berlin/Brandenburg/ Mecklenburg-Vorpommern 209 534 Sachsen/Sachsen-Anhalt/Thuringen 1 95 302 Belgium 44 862 Netherlands 62 938 '